Citation Nr: 0821354	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-07 628 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than July 13, 1999, 
for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from July 1970 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.


FINDINGS OF FACT

1.  In an unappealed December 1985 decision, the RO denied 
the veteran's claim for service connection for PTSD on the 
basis that a July 1985 VA examination did not diagnose PTSD.  
The veteran was notified in writing of the RO's determination 
but did not appeal.

2.  In May 1996, the veteran submitted a new request for 
service connection for PTSD and, in a June 1996 letter, the 
RO advised him of the need to submit new evidence to reopen 
the previously denied claim.  The veteran did not respond to 
the RO's letter.

4.  An application to reopen the veteran's claim for service 
connection for PTSD was received by the RO on September 29, 
1998 and denied in August and October 1999 rating decisions.  
He submitted a timely notice of disagreement (NOD) as to the 
RO's determination and, ultimately, based on the review of 
the entire record including new medical evidence, in March 
2001, the RO awarded service connection and a 50 percent 
disability rating for the service-connected PTSD, effective 
September 29, 1998.  The veteran filed a timely NOD as to the 
disability rating assigned for his service-connected PTSD.

5.  In July 2001, the veteran withdrew his appeal and filed a 
formal claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
that was granted by the RO in a July 2001 rating decision 
that also awarded a 70 percent rating for his service-
connected PTSD, both effective from June 27, 2001.  

6.  Upon review of additional medical evidence, in a January 
2002 rating decision, the RO awarded a 100 percent schedular 
rating for PTSD, effective from July 13, 1999.  This was held 
to be the date of the first evidence that showed findings 
supporting a 100 percent rating.

7.  There are no medical records dated prior to July 13, 
1999, from which it could be factually ascertained that the 
criteria for a 100 percent schedular evaluation for the 
veteran's service-connected PTSD were met.


CONCLUSION OF LAW

The schedular criteria for an effective date earlier than 
July 13, 1999 for the award of a 100 percent rating for PTSD 
are not met.  38 U.S.C.A. §§ 5103-5103A, 5107, 5110, 7104, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claim for an effective date earlier than July 13, 
1999, for the award of a 100 percent rating for PTSD is being 
denied, as set forth below, there can be no possibility of 
prejudice to him.  As set forth herein, no additional notice 
or development is indicated in the appellant's claim. 

In an August 2004 letter, issued prior to the December 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon him claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that, in his September 29, 1998 request to 
reopen his claim for service connection for PTSD, the veteran 
reported that he was released from jail two months earlier, 
and was currently in a treatment program until October 20, 
1998.  He stated that he received "[n]o treatment since 
being released from jail" and that he received therapy while 
incarcerated at a Lorton, Virginia, prison for eighteen 
years.  VA medical records, dated during September and 
October 1998, are associated with the claims files and are 
not referable to treatment for a psychiatric disorder.  

However, in a May 2007 written statement, the veteran's 
service representative requested that the RO obtain the 
Lorton prison records that address the veteran's symptoms and 
would, it was asserted, support his claim for an earlier 
effective date for the 100 percent rating for PTSD.  The 
representative noted that the veteran believed his mental 
state was questionable upon his discharge, that his PTSD 
caused him to commit a crime for which he was incarcerated 
and that, were he properly treated and diagnosed, he may not 
have been incarcerated.  The representative said that "[i]f 
in fact it can be established the veteran's crime was a 
direct result of his sickness, the veteran seeks the 10 
percent allowable for the periods of incarcerations and the 
100 percent thereafter." (see informal hearing presentation 
at page 2).

But, as set forth in detail below, the veteran's September 
1998 reopened claim was granted on the basis of new and 
material evidence that had not previously been of record.  
Where new and material evidence is received after final 
disallowance of a claim for service connection, and the claim 
is reopened and allowed, the effective date is either the 
date of receipt of the claim or the date on which entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).  

Here, the law is dispositive of the earliest possible 
effective date available for the grant of service connection 
and an assigned disability rating and, thus, a remand for 
records dated prior to September 29, 1998 would futile.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran argues that an effective date earlier than July 
13, 1999 is warranted for the award of a 100 percent 
schedular rating for his service-connected PTSD and, in his 
August and October 2004 written statements, states that 
September 29, 1998 is the more appropriate date for the 
award.  In his May 2007 written statement, the veteran's 
representative appears to suggest that 1985 is a more proper 
date, given that the veteran's original claim was denied 
because of "his inability to be examined due to his 
incarceration" (see page 3 of informal hearing presentation) 
or being misdiagnosed.  The representative further states 
that the veteran "believes were he afforded an examination 
upon submission of his initial claim and provided a correct 
diagnosis his now service connected disability would have 
been granted at the current rate of 100 percent disabling" 
(Id.).  

The evidence reflects that, in a December 1985 rating 
decision, the RO denied the veteran's claim for service 
connection for PTSD.  The evidence of record at that time 
included the veteran's service treatment records and a July 
1985 VA examination report that diagnosed life circumstances 
problem-problems associated with incarceration in a 
reformatory.  In a January 1986 letter, the RO advised the 
veteran of the action taken on his claim and his appellate 
rights.  He did not appeal and the claim became final.

In May 1996, the veteran submitted a signed request to "add 
PTSD to my original claim".  In a June 1996 letter, the RO 
advised the veteran that his claim was previously denied and 
he was notified of that action in the January 1986 letter.  
He was further advised that new evidence was needed to reopen 
the previously denied claim.  The veteran did not respond to 
the RO's letter.

On September 29, 1998, the RO received the veteran's written 
request to reopen his claim for service connection for PTSD.  
In an August 1999 rating decision, the RO denied the 
veteran's claim on the basis that no new evidence was 
submitted to reopen the claim.  Thereafter, the RO received 
employee health records regarding the veteran from the 
National Institutes of Health (NIH), dated from 1991 to 1995.  
In an October 1999 rating decision, the RO declined to reopen 
his previously denied claim on the basis that the evidence 
received was new but not material as it did not reflect 
treatment for a psychiatric disorder.  In October 1999, the 
veteran submitted a timely NOD as to the RO's action.  

In conjunction with the veteran's claim, the RO reviewed 
relevant VA medical records, dated in October 1998 and from 
May 1999 to July 2000.  An October 13, 1998 social work 
service entry indicates that the veteran requested 
transportation assistance to return to his out-patient 
program in Rockville, Maryland.  It was noted that he was 
recently released from Lorton prison and was trying to obtain 
a job.  He lived with his wife and mother.  The record 
further indicates that he "shared that he is pursuing a VA 
claim for pension under Agent Orange guidelines".  No other 
social work intervention was provided.   
 
The VA records further show that, when seen by a social 
worker on May 18, 1999, the veteran reported having no 
income.  It was noted that he sought a medical evaluation, 
was just released from prison in November 1998 where he spent 
18 years, and spent the last 2 years in a substance abuse 
rehabilitation program, namely Second Genesis.  He was still 
on probation and lived with his mother.  He was given monies 
to return home and return to the clinic and no further 
intervention was provided at that time. 

The VA medical records reflect the veteran's participation in 
a PTSD program from July 1999 to April 2000.  When evaluated 
by a VA psychiatrist on July 2, 1999, it was noted that he 
was incarcerated for 18 years and recently released.  It was 
further noted that he was in Lorton and released in 1990 but 
violated parole and was back again in 1996.  He spent two 
years at Second Genesis as part of his release.  While 
incarcerated, he saw a psychiatrist for routine evaluations 
(for release), plus counseling.  He had anger management 
counseling at Second Genesis.  

On examination, it was noted that the veteran was casually 
dressed and cooperative with fair eye contact.  His speech 
was normal and goal directed but occasionally 
circumferential.  He had mood "swings" and was frustrated 
by lack of finances.  His affect was full range and he 
occasionally heard his name called.  He watched his back 
since service and had guilt about what he did in Vietnam.  He 
denied anhedonia and his appetite was good.  He had sleep 
difficulty with combat-related nightmares and flashbacks.  
The assessment was Vietnam veteran with some PTSD symtoms who 
was incarcerated and was trying to deal with his symtoms to 
improve his life and adjust.  A score of 52 was assigned on 
the Global Assessment of Functioning (GAF) scale, and 
recommended treatment options included the Vet Center. 

In March 2000, the RO received a March 2000 signed statement 
from a VA psychologist to the effect that the veteran 
successfully participated in the outpatient PTSD program 
since January 2000.

The RO also reviewed a December 2000 VA examination report 
indicating that the veteran was diagnosed with chronic PTSD 
that was assigned a GAF score of 50.

In a March 2001 rating decision, the RO granted the veteran's 
claim for service connection for PTSD, and awarded a 50 
percent disability rating, effective from September 29, 1998.  

In June 2001, the veteran submitted a timely NOD with the 
disability evaluation assigned to his service-connected PTSD.  
Also in June 2001, the RO received a signed statement, dated 
June 27, 2001, from a nurse in the PTSD clinic, indicating 
that the veteran was actively receiving treatment for PTSD 
since 1999, was unable to work, and was encouraged to apply 
for an increased rating.

Then, in a July 2001 signed statement, the veteran withdrew 
his June 2001 appeal and submitted a formal claim for a TDIU.  
In conjunction with that claim, the RO reviewed VA medical 
records, dated from May 2000 to July 2001, indicating that he 
had severe PTSD symptoms, and the VA nurse's June 2001 
statement.  In a July 2001 rating decision, the RO awarded a 
70 percent rating for the veteran's service-connected PTSD 
and a TDIU, both effective from June 27, 2001.  

In October 2001, the veteran submitted a claim for an 
effective date earlier than June 27, 2001, for the award of 
his TDIU.  In conjunction with that claim, he submitted an 
October 2001 signed statement from the medical director of 
the VA PTSD clinical team, who noted that the veteran was 
unable to be gainfully employed since his release from Lorton 
Prison.  The physician said that after the veteran's prison 
release, he was referred to the Second Genesis Drug 
Rehabilitation program where he remained until October 1998 
when he went to the DC Vet Center for treatment.  It was 
noted that the veteran was unable to work and, in reality, 
his only period of sustained work was from 1991 to 1995 when 
he worked at the NIH as a janitor.  The VA physician opined 
that it was "most [more?] than likely" that the veteran met 
the full criteria for PTSD in October 1998 when he initially 
sought treatment in the PTSD program.

Also added to the record at this time were VA medical 
records, dated in September and October 1998 and from June to 
October 1999.  The veteran was initially seen in a VA 
outpatient clinic on September 15, 1998 for a routine clinic 
visit.  It was noted that he lived at Second Genesis and 
wished to be evaluated for Agent Orange exposure.  On 
examination, he was alert and oriented and dressed in street 
clothes.  Diagnoses did not include a psychiatric disorder.  
He was next seen on October 1, 1998, for follow up and 
neither complained of, nor was diagnosed with, a psychiatric 
disorder.

The June 1999 VA medical records indicate the veteran was 
seen on June 1, 1999, for follow up of migraine headaches and 
low back pain.  He complained of nightmares.  The assessment 
included PTSD and he was referred to the PTSD clinic.

The RO also obtained records from the DC Vet Center, dated 
from July 13, 1999 to January 2000.  When initially seen on 
July 13, 1999, it was noted that the veteran requested 
individual counseling for PTSD.  He was well-groomed and 
causally dressed, denied suicidal and homicidal ideations, 
and did not appear suicidal or homicidal.  He denied auditory 
or visual hallucinations.  A July 21, 1999 record indicates 
that he was oriented with loud and pressured speech.  His 
recall was good and his social judgment was poor.  He had no 
insight and poor judgment.  He was seething and embittered 
regarding his treatment in service and his prison experience.  
He was guarded, suspicious, and easily aroused to 
anxiousness.  He did not do well under stress.  A GAF score 
of 48 was assigned.  Records dated the following month note 
that his affect was somewhat constricted and he discussed his 
isolation.

In a January 2002 rating decision, the RO awarded a 100 
schedular rating for the veteran's service-connected PTSD, 
effective from July 13, 1999.

In August and September 2004 written statements, the veteran 
said he wanted his claim reevaluated and back dated to 
September 29, 1998.


III.	Legal Analysis

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).    

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation. In that circumstance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 126 
(1997); see also VAOPGCPREC 12-98, at 3 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

However, as noted above, the veteran's 1998 reopened claim 
was granted on the basis of new and material evidence that 
had not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's PTSD disorder.  Disability ratings 
are based upon schedular requirements that reflect the 
average impairment of earning capacity occasioned by the 
state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2007).  An evaluation of the level 
of disability must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.7 (2007).

Under the current schedular criteria, DC 9411 (for PTSD), 38 
C.F.R. § 4.130, the condition is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  38 C.F.R. § 4.130, 
DC 9411 (2007).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness".  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (1994) (DSM-IV).  A GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  GAF scores of 51 to 60 generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores from 41 to 50 reflect serious symptoms (suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, supra; Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.  In Hazan, the 
Court held that a prior Board decision as to the degree of 
disability does not bar consideration of earlier evidence as 
to the effective date of a post-Board decision increase, even 
though any effective date awarded cannot be earlier than the 
decision of the Board.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran, in his written statements, 
contends that an earlier effective date is warranted for the 
increased rating for his PTSD and that, in the context of 
this decision, his increased evaluation should be granted 
from September 29, 1998, or some time prior to July 13, 1999.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000), the RO, in its January 2002 decision, essentially 
granted the earliest effective date for a grant of a 100 
percent schedular rating for the PTSD that the law allows, 
i.e., July 13, 1999, the first date upon which clinical 
records reflect essentially total psychiatric impairment.

The date of VA medical reports may be used to establish the 
effective date of entitlement to an increased rating in a 
case where service connection is already established.  See 38 
C.F.R. § 3.157(b)(1) (2007).  Although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim,"  38 
C.F.R. § 3.155(a), even an informal claim for VA benefits 
"must identify the benefit sought."  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).

Here, the veteran claimed service connection for PTSD and his 
claim was denied in December 1985.  He did not appeal that 
determination and it became final.  On September 29, 1998, 
the RO received the veteran's request to reopen his claim 
that was ultimately granted in the March 2001 rating decision 
that awarded a 50 percent disability rating, effective from 
September 29, 1998.  He then filed a formal claim for a TDIU 
in July 2001.  The RO granted the veteran's claim for a TDIU 
in the July 2001 rating decision that also awarded a 70 
percent rating for his PTSD, both effective from June 27, 
2001.  Subsequently, the RO received additional medical 
evidence, including the Vet Center records dated from July 
13, 1999 and, in the January 2002 rating decision, awarded a 
100 percent schedular rating effective from July 13, 1999.

In his written statements, the veteran has contended that an 
earlier effective date should be considered for an increased 
rating for his PTSD and that, thus, an earlier effective date 
is warranted for the award of the 100 percent schedular 
evaluation for the service-connected PTSD.  He argues that 
September 29, 1998 is the more effective date for the award 
of the 100 percent schedular rating.

As noted above, however, the veteran's September 1998 
reopened claim was granted on the basis of new and material 
evidence that had not previously been of record.  Where new 
and material evidence is received after final disallowance of 
a claim for service connection, and the claim is reopened and 
allowed, the effective date is either the date of receipt of 
the claim or the date on which entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400(q)(1)(ii).  Here, an 
increase in disability, in this case, a showing of total 
social and occupational impairment due to the service-
connected PTSD, must have been factually ascertainable prior 
to July 13, 1999 and no earlier than September 29, 1998, the 
date upon which the grant of service connection was 
effectuated.

Under the law, the earliest possible date assignable for the 
award of the 100 percent schedular evaluation for the PTSD 
disability would have been September 29, 1998; however, the 
competent medical evidence of record simply does not 
demonstrate that, prior to July 13, 1999, it was factually 
ascertainable that the veteran's increase in disability 
occurred.  Prior to July 13, 1999, there is no objective 
medical evidence even suggestive of severe psychiatric 
impairment such as to warrant a 100 percent schedular rating.  
The September 15, 1998 initial VA clinic record indicates 
that the veteran sought an evaluation for Agent Orange 
exposure and reflects that he was alert and oriented and 
dressed in street clothing.  The October 1, 1998 clinic 
record is also not referable to a psychiatric disorder.  The 
October 13, 1998 and May 18, 1999 social work records do not 
address PTSD disability and the June 1999 record merely 
includes a diagnosis of PTSD and referral to the PTSD clinic.  
Moreover, when examined by a psychiatrist in the VA 
outpatient clinic on July 2, 1999, the veteran's affect was 
full range and he had normal speech and fair eye contact and 
was cooperative.  A GAF score of 52 was assigned.  Such 
findings are barely commensurate with a 50 percent rating and 
simply do not describe the total impairment warranted for a 
100 percent rating.

It was the veteran's July 13, 1999 Vet Center records, and 
the subsequent ones, that demonstrated that an increase in 
disability was factually ascertainable and set forth the 
process for the January 2002 rating decision that awarded the 
100 percent schedular evaluation for PTSD.  It was those 
records that reflected the veteran's isolative behavior, 
constricted affect, and GAF score of 48, denoting serious 
social and occupational impairment.  Nor does the VA 
psychiatrist's October 2001 written statement support the 
veteran's claim, given that it is to the effect that the 
veteran met the full criteria for PTSD in October 1998, 
rather than addressing his level of disablement at that time.  
In any event, by effectuating the grant of service connection 
for PTSD from September 29, 1998, the RO essentially agreed 
that the veteran met the full criteria for PTSD in October 
1998.

The Board acknowledges that the veteran's frustrations 
regarding his lengthy incarceration and subsequent 
readjustment to civilian life.  Nevertheless, it was his 
September 29, 1998, written statement that initiated his new 
request to reopen his previously denied claim and led to the 
RO's March 2001 award of service connection and the 50 
percent rating, effective from September 29, 1998 and, 
ultimately, the 100 percent schedular rating, effective from 
July 13, 1999.  There are no medical records dated prior than 
July 13, 1999 and no earlier than September 29, 1998, from 
which it could be factually ascertained that a 100 percent 
schedular rating for PTSD was warranted.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for a 100 
percent rating for the service-connected PTSD any earlier 
than July 13, 1999.


ORDER

An effective date earlier than July 13, 1999 for the award of 
100 percent rating for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


